
	
		I
		112th CONGRESS
		1st Session
		H. R. 2862
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Meeks introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary dividends received deduction and to create the Jobs Trust Fund to
		  fund infrastructure projects.
	
	
		1.Short titleThis Act may be cited as the
			 Putting America Back to Work Act of
			 2011.
		2.Temporary
			 dividends received deduction allowed for 2011 or 2012
			(a)15 percent tax
			 on repatriated amountsParagraph (1) of section 965(a) of the
			 Internal Revenue Code of 1986 is amended by striking 85 percent
			 and inserting 57 percent.
			(b)Base
			 periodSection 965 of such Code is amended by striking
			 June 30, 2003 each place it occurs and inserting the date
			 of the enactment of the Putting America Back
			 to Work Act of 2011.
			(c)ElectionSubsection (f) of section 965 of such Code
			 is amended to read as follows:
				
					(f)ElectionThe taxpayer may elect to apply this
				section to—
						(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of the
				Putting America Back to Work Act of
				2011, or
						(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
						Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
			(d)Indebtedness
			 determination dateSubparagraph (B) of section 965(b)(3) of such
			 Code is amended by striking October 3, 2004 and inserting
			 the date of the enactment of the Putting America Back to Work Act of
			 2011.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending on or after the day before the
			 date of the enactment of this Act.
			3.Establishment of
			 the Jobs Trust Fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					9512.Jobs Trust
				Fund
						(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Jobs Trust Fund, consisting
				of such amounts as may be appropriated or credited to such fund as provided in
				this section or section 9602(b).
						(b)Transfers to
				Trust Fund
							(1)In
				generalThere are hereby appropriated to the Jobs Trust Fund
				amounts equivalent to the repatriation revenue of the Federal Government.
							(2)Repatriation
				revenue of the Federal GovernmentFor purposes of this
				subsection, the term repatriation revenue of the Federal
				Government means the excess (as determined by the Secretary) of—
								(A)the amount of
				revenue to the Federal Government with respect to taxable years ending on or
				after the day before the date of the enactment of this section, over
								(B)the amount of
				revenue which would be described in subparagraph (A) if the amendments made by
				section 2 of the Putting America Back to Work
				Act of 2011 had never been enacted.
								(c)Expenditures
							(1)In
				generalAmounts in the Jobs Trust Fund shall be available, as
				provided in appropriation Acts, only for the purpose of funding infrastructure
				projects and improvements in the United States. Such amounts shall be used to
				supplement, not supplant, existing funding for such projects and
				improvements.
							(2)Buy
				America
								(A)In
				generalNotwithstanding any other provision of law, amounts made
				available from the Jobs Trust Fund may be used for the acquisition of steel,
				iron, cement, concrete, and manufactured products only if such material or
				product is produced in the United States.
								(B)ExceptionsSubparagraph
				(A) shall not apply if the head of the Federal agency concerned finds—
									(i)that the
				application of such subparagraph would be inconsistent with the public
				interest, or
									(ii)that the material
				or product is not produced in the United States in sufficient and reasonably
				available quantities and of a satisfactory quality.
									(C)Compliance with
				international agreementsSubparagraph (A) shall be applied in a
				manner consistent with United States obligations under international
				agreements.
								.
			(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
				
					
						Sec. 9512. Jobs Trust
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
